Per Curiam.
This suit was brought to recover compensation for personal injuries to the plaintiffs, and incidental injuries to the husband, Raymond C. Keith. The plaintiff Raymond C. Keith, on the 1st day of May, 1928, was operating an automobile in which his wife, Margaret A. Keith, was riding, the defendant’s automobile or truck on the King’s Highway and Ellis street, in Camden, ran into the plaintiffs’ automobile, while halted or stopped by reason of a red traffic light set against him causing the injuries sued for. Negligence of the defendant is charged. The trial of the case resulted in *18verdicts for the plaintiffs—$750 in favor of Eaymond C. ICeith and $4,000 in favor of Margaret A. Keith. The defendant obtained a rule to show cause aid writes down three reasons for a new trial. Our reading of the testimony sent up in the printed book with the rule to show cause and the briefs of the respective counsel lead us to the conclusion that the verdicts should not be disturbed, and the rule to show cause should be discharged. The third reason, newly-discovered evidence, is not argued in the defendant’s brief, and is therefore not considered. The rule to show cause is discharged.